Name: Commission Regulation (EEC) No 1359/81 of 20 May 1981 reintroducing the levying of customs duties applicable to other clocks falling within subheading 91.04, originating in Hong Kong and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5 . 81 Official Journal of the European Communities No L 135/ 11 COMMISSION REGULATION (EEC) No 1359/81 of 20 May 1981 reintroducing the levying of customs duties applicable to other clocks falling within subheading 91.04 , originating in Hong Kong and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 May 1981 , imports of these products into the Commu ­ nity, originating in Hong Kong, reached the ceiling in question after being charged thereagainst ; whereas Italy has requested that the levying of customs duties be reintroduced ; whereas customs duties in respect of the products in question must therefore be reintro ­ duced against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multian ­ nual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ( ! ), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation, as soon as the individual ceilings in question are reached at Community level , the Commission , either acting on its own initiative or once a Member State has requested it to do so, shall reintroduce the levying of customs duties on imports of the products in question ; Whereas, in the case of other clocks, the individual ceiling was fixed at 2 893 000 ECU ; whereas, on 13 As from 25 May 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be reintroduced on imports into the Community of the following products originating in Hong Kong : CCT heading Description No 91.04 Other clocks Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 29 . 12. 1980 , p . 114 . (2 ) OJ No L 345, 20 . 12. 1980, p . 1 .